Citation Nr: 1146694	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-23 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD) and major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979. 

This case came before the Board of Veterans' Appeals (Board) on appeal of rating decisions rendered by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) in October 2007 and November 2009.  The October 2007 rating decision denied service connection for depression with insomnia and anger while the November 2009 denied service connection for PTSD.  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder, to include PTSD and major depression, as a result of verified in-service stressors. 


CONCLUSIONS OF LAW

An acquired psychiatric disorder, to include PTSD and major depression, was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder including PTSD, which he claims is related to two stressors in service.  As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim for PTSD.  In addition, the evidence currently of record is sufficient to substantiate the claim for PTSD.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).  As to the remaining claim, the Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

Duties to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided VCAA notice in August 2007 prior to the initial rating decision that denied his claim.  

The Veteran's service treatment records (STRs) and service personnel records (SPRs) are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  Social Security Administration records have also been obtained.  The Veteran has been not afforded VA medical examination in response to the claim for psychiatric disability.  The Board has determined that VA has no duty to provide an examination or obtain a medical opinion in response to this claim as the evidence of record is sufficient to grant service connection for an acquired psychiatric disorder, specifically PTSD.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The specific criteria applicable to claims for service connection for PTSD are set forth at 38 C.F.R. § 3.304(f).  The provisions of this section have been revised during the pendency of this claim.  The revisions are liberalizing and are applicable to this claim.  It pertinent part, the criteria are as follows: 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

(2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, related to his active service.  Specifically the Veteran reported in-service stressors of having a head-on automobile collision in 1977 and witnessing a fellow serviceman drown and being unable to revive him in 1979.  

Service treatment records are negative for any evidence of a psychiatric disorder, including PTSD.  Reports of medical history dated in September 1976 at service entrance document no complaint of depression, frequent trouble sleeping, or nervous trouble of any sort.  The examination report does contain a written notation of current somnambulism - 2 1/2 months ago - rare - denies anxiety, nervousness.  There appears to be no separation examination report.  

Personnel service records confirm that the Veteran was stationed at Fort Sill Oklahoma and had no foreign service.  He was a missile handler and a light vehicle driver.  His DD 14 reflects that he was a cannon crewman and light missile crewman.  As stated above, the Veteran contends that he was in an automobile accident and that he unsuccessfully performed CPR on a drowning Air Force member who was swimming at a lake where the Veteran was a lifeguard during 1979.  The record confirms that the Veteran was involved in a motor vehicle accident in October 1977 while stationed at Fort Sill.  He suffered abdominal trauma and was treated at a private facility then transferred to Fort Sill Army Hospital for further observation.  A line of duty investigation shows that the Veteran and another car hit head on while traveling at the posted speed of 55 miles per hour.  The incident was considered incurred in the line of duty.  

The Veteran has explained that after he physically recovered he was placed on essentially limited duty as a lifeguard at a recreation facility and RV park for the Army in Possum Kingdom, Texas.  There, in the summer of 1979, he was lifeguarding when he observed a service member drowning in the lake.  The Veteran pulled the man from the lake and administered CPR.  The man was taken to the hospital and apparently died.  The Veteran remembers that the man had eaten watermelon which he noticed as he was trying to revive him.  

The RO found that the Veteran did not describe drowning event with enough specificity to allow for a search by the Joint Services Records Research Center (JSRCC).  The RO pointed out that the Veteran could not provide the name of the drowned serviceman.  Furthermore, the local police department and the recreation facility could not provide verification of the drowning incident.  The Veteran has stated he did not have the man's name.

The Veteran has been diagnosed with PTSD as noted in records from the VA medical centers in Leavenworth and Oklahoma City for the period from July 2007 through April 2010.  Private treatment records from W.D. R., Ph.D., also show a diagnosis of PTSD.  In a September 2007 psychological evaluation, Dr. R. notes the Veteran's allegation that he has PTSD based upon the stressors of the automobile accident and the drowning.  He noted that these two stressors meet the first criterion for PTSD, exposure to traumatic events.  He also noted that the second criterion is met as to re-experiencing both events.  He observed that the Veteran has anxiety driving around curves, which is where the accident took place.  He also observed that the fourth, fifth and sixth criterion are also met.  He stated that the fifth criterion, duration of symptoms, has been met to a greater or lesser degree since the auto accident in service.  The diagnoses included PTSD, chronic and major depression, recurrent.  

The instant case turns on whether the Veteran has PTSD which is related to a verified service stressor.  The Board has carefully reviewed the evidence of record and finds that the evidence for and against the claim is at least in equipoise. 

The Veteran has a diagnosis of PTSD related at least partially to the documented automobile accident in service.  Dr. R.'s report clearly states that PTSD is due to the two stressors in service.  While the drowning incident remains unverified, the automobile accident is confirmed.  This opinion is uncontroverted.  While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board has no reason to discount the opinion of Dr. Rogers.  

In the Board's opinion, the evidence supportive of the Veteran's claim is at least in equipoise with that against the claim.  Therefore, the Board resolves reasonable doubt in the Veteran's favor and concludes that service connection is warranted for PTSD.

In reaching this conclusion, the Board observes that the Veteran has been diagnosed with psychiatric disorder other than PTSD, specifically major depression.   Treatment records from a VA facility in Leavenworth show that the Veteran presented in June 2007 and was admitted for domiciliary care.  He reported that he was previously living at Serenity House, a transition facility, for the last two weeks.  Prior to this, he reported completing a VAMC Oklahoma substance abuse treatment program.  Prior to that time, he was incarcerated near Lincoln County after being charged with felony possession of drugs and paraphernalia.  He reported that he was currently on parole until 2009.  He stated he was motivated to enter the domiciliary to lengthen his sobriety.  He was married.  He had not been employed since 1997 when he did construction.  Aside from the recent felony, he reported being charged with 10 other felony charges but could not remember the dates and types of offenses.  He reported a history of PTSD and lymphoma which spread to his liver and stomach.  

Additional VA treatment records dated through April 2010 do show treatment for PTSD.  The Veteran's problems list includes approximately 30 items, one of which is noted in April 2010 as insomnia, unspecified.  However, there is no diagnosis of any separate and distinct disability of insomnia.  Rather, this appears to be treated in conjunction with PTSD symptoms.  For instance, trouble sleeping was noted in Dr. Roger's assessment of the Veteran wherein the Veteran reported persistent symptoms of increased arousal.  Dr. R.'s noted that this met the fourth criterion for PTSD and also noted that the Veteran got only three hours sleep and had difficulty concentrating.  Similarly, anger is reported in the recitation of symptoms by the Veteran when describing his PTSD.  

The evidence shows that the Veteran has had problems with depression, primarily diagnosed by Dr. R.  No health care provider has opined that the Veteran's depression has a separate etiology than his PTSD.  Inasmuch as Dr. R. opinion appears to link all of the Veteran's current psychiatric problems to service and does not discuss any possible nonservice related etiology for the Veteran's depression, the Board concludes that the Veteran's current depression and associated symptoms should also be considered associated with the Veteran's active military service.  In this regard, the Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 , reasonable doubt on any issue must be resolved in the veteran's favor, and signs and symptoms be attributed to service-connected condition.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and major depression, is granted.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


